In re Professional Centre; Louisiana General Partnership; Banking Center;— Defendants); applying for writ of certiora-ri and/or review; to the Court of Appeal, First Circuit, Nos. CA90 1931, 90CA 1932, 90CA 1934, 90CA 1935, 90CA 1936; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “M”, No. 313476; Nineteenth Judicial District Court, Div. “E”, No. 313478; Nineteenth Judicial District Court, Div. “G”, Nos. 313619, 327235; Nineteenth Judicial District Court, Div. “M”, No. 313681.
Prior report: La.App., 594 So.2d 410.
Denied.
MARCUS and LEMMON, JJ., would grant.